Name: 81/663/EEC: Commission Decision of 24 August 1981 accepting undertakings in connection with the anti-dumping proceedings concerning potato granules originating in Canada
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-08-26

 Avis juridique important|31981D066381/663/EEC: Commission Decision of 24 August 1981 accepting undertakings in connection with the anti-dumping proceedings concerning potato granules originating in Canada Official Journal L 243 , 26/08/1981 P. 0016 - 0017****( 1 ) OJ NO L 339 , 31 . 12 . 1979 , P . 1 . ( 2 ) OJ NO L 116 , 28 . 4 . 1981 , P . 11 . COMMISSION DECISION OF 24 AUGUST 1981 ACCEPTING UNDERTAKINGS IN CONNECTION WITH THE ANTI-DUMPING PROCEEDINGS CONCERNING POTATO GRANULES ORIGINATING IN CANADA ( 81/663/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 3017/79 OF 20 DECEMBER 1979 ON PROTECTION AGAINST DUMPED OR SUBSIDIZED IMPORTS FROM COUNTRIES NOT MEMBERS OF THE EUROPEAN ECONOMIC COMMUNITY ( 1 ), AND IN PARTICULAR ARTICLE 10 THEREOF , AFTER CONSULTATIONS WITHIN THE ADVISORY COMMITTEE SET UP UNDER THAT REGULATION , WHEREAS THE COMMISSION , BY REGULATION ( EEC ) NO 1101/81 ( 2 ), IMPOSED A PROVISIONAL ANTI-DUMPING DUTY ON IMPORTS OF POTATO GRANULES ORIGINATING IN CANADA ; WHEREAS AT THE SAME TIME THE COMMISSION ACCEPTED VOLUNTARY UNDERTAKINGS , OFFERED BY CARNATION , ONE OF THE TWO CANADIAN EXPORTERS KNOWN TO BE CONCERNED , TO INCREASE THEIR PRICES TO A LEVEL ELIMINATING THE DUMPING MARGIN FOUND AND EXEMPTED THEIR EXPORTS FROM THE APPLICATION OF THE PROVISIONAL DUTY ; WHEREAS , WITH REGARD TO THE OTHER EXPORTER CONCERNED , VAUXHALL FOODS LTD , THE PROVISIONAL DUMPING MARGIN WAS ESTABLISHED BY TAKING ACCOUNT OF THE FACT THAT THIS COMPANY , DURING THE PERIOD OF INVESTIGATION , HAD SOLD SUBSTANTIAL QUANTITIES OF THE PRODUCT CONCERNED AT A LOSS ON THE DOMESTIC MARKET ; WHEREAS NORMAL VALUE WAS ESTABLISHED , THEREFORE , ON THE BASIS OF THE CONSTRUCTED VALUE INCLUDING A 6 % PROFIT MARGIN ; WHEREAS SUBSEQUENTLY VAUXHALL CONTESTED THE FINDING OF DUMPING AND IN PARTICULAR THE ADDITION OF A 6 % PROFIT MARGIN ; WHEREAS IT WAS UNNECESSARY TO TAKE A DECISION ON THE MERITS OF THESE ARGUMENTS BECAUSE , FOR THE PURPOSE OF THE FINAL DETERMINATION , THE COMMISSION DETERMINED NORMAL VALUE ON THE BASIS OF THE COMPANY ' S SALES ON THE DOMESTIC MARKET MADE AT A PRICE WHICH WAS NOT LESS THAN THE COST OF PRODUCTION , WHICH REPRESENTED APPROXIMATELY ONE-THIRD OF TOTAL DOMESTIC SALES VOLUME DURING THE PERIOD OF INVESTIGATION AND WAS DEEMED , THEREFORE , TO REPRESENT A RELIABLE BASIS FOR COMPARISON ; WHEREAS THIS NORMAL VALUE WAS COMPARED WITH VAUXHALL ' S EXPORT PRICES , TRANSACTION BY TRANSACTION , ON AN EX-FACTORY BASIS ; WHEREAS , FOR THE PURPOSE OF A FAIR COMPARISON BETWEEN NORMAL VALUE AND EXPORT PRICES , ACCOUNT WAS TAKEN OF THE FACT THAT CERTAIN VARIABLE COSTS LIKE COMMISSIONS PAID TO SALES AGENTS WERE ONLY INCURRED ON THE DOMESTIC MARKET ; WHEREAS THIS COMPARISON SHOWED THAT EXPORTS TO THE COMMUNITY MADE BY VAUXHALL DURING THE PERIOD OF INVESTIGATION WERE DUMPED AT VARYING RATES , IN SOME INSTANCES UP TO 20 % , THE WEIGHTED AVERAGE MARGIN BEING 6.9 % ; WHEREAS , WITH REGARD TO INJURY CAUSED BY THE DUMPED IMPORTS TO THE COMMUNITY INDUSTRY , NO ADDITIONAL INFORMATION HAS BEEN RECEIVED BY THE COMMISSION ; WHEREAS , HOWEVER , VAUXHALL ALLEGED THAT DUE TO A SHORTAGE OF POTATOES IN CANADA IN THE PRESENT CROP YEAR THEY WERE UNABLE TO SUPPLY SUBSTANTIAL QUANTITIES OF GRANULES TO THEIR EEC CUSTOMERS AND COULD NOT , THEREFORE , CAUSE ANY INJURY TO COMMUNITY PRODUCERS ; WHEREAS THIS ALLEGATION IS NOT SUPPORTED BY THE FACTS AVAILABLE TO THE COMMISSION AND VAUXHALL DID NOT SUPPLY ANY SUPPORTING EVIDENCE ; WHEREAS UPON REQUEST VAUXHALL WAS INFORMED , ORALLY AND IN WRITING , OF THE ESSENTIAL FACTS AND CONSIDERATIONS ON THE BASIS OF WHICH IT WAS INTENDED TO TAKE DEFINITIVE ACTION ; WHEREAS VAUXHALL HAS VOLUNTARILY UNDERTAKEN TO INCREASE THEIR PRICES TO A LEVEL WHICH ELIMINATES THE INJURIOUS EFFECTS OF THEIR EXPORTS TO THE COMMUNITY ; WHEREAS THE COMMISSION CONSIDERS THIS UNDERTAKING ACCEPTABLE , HAS DECIDED AS FOLLOWS : SOLE ARTICLE THE COMMISSION HEREBY ACCEPTS THE UNDERTAKING OFFERED BY VAUXHALL FOODS LTD IN CONNECTION WITH THE ANTI-DUMPING PROCEEDING CONCERNING IMPORTS OF POTATO GRANULES , FALLING WITHIN COMMON CUSTOMS TARIFF HEADING NO EX 11.05 AND CORRESPONDING TO NIMEXE CODE EX 11.05-00 , ORIGINATING IN CANADA . DONE AT BRUSSELS , 24 AUGUST 1981 . FOR THE COMMISSION WILHELM HAFERKAMP VICE-PRESIDENT